Exhibit 10.2

CONSOLIDATED, AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

THIS CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as
of August 22, 2011 (this “Subsidiary Guaranty Agreement”), is being entered into
among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”) and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), certain of its
Affiliates party thereto as borrowers, the lenders party thereto and Fleet
Capital Corporation (“Fleet”), as administrative agent, entered into that
certain Revolving Credit and Security Agreement dated as of January 22, 2002
(the “Original Agreement”), pursuant to which such lenders made a revolving
credit facility with a letter of credit subfacility available to the Company and
such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of July 29,
2008 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Agreement”), pursuant to which such lenders agreed to amend and
restate the First Amended and Restated Agreement and continue the availability
of the revolving credit facility and the letter of credit subfacility to the
Company and such Affiliates;

WHEREAS, the obligations under the Existing Agreement are guaranteed by
(i) Three Phase Acquisition Corp., a New Hampshire corporation (“Three Phase”),
pursuant to that certain Continuing Guaranty Agreement dated as of October 2,
2007 by Three Phase in favor of the Administrative Agent, (ii) Precision
Acquisition, LLC, a Wisconsin limited liability company (“Precision”), pursuant
to that certain Continuing Guaranty Agreement dated as of January 26, 2010 by
Precision in favor of the Administrative Agent, and (iii) MasTec Wireless
Services, LLC, a Florida limited liability company (“Wireless”), pursuant to
that certain Continuing Guaranty Agreement dated as of January, 2006 by Wireless
in favor of the Administrative Agent (such agreements, collectively, the
“Existing Subsidiary Guaranty Agreements”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, collectively, the “Borrowers” and, individually, a
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Existing Agreement will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Subsidiary
Guarantors to enter into this Subsidiary Guaranty Agreement, and the Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Subsidiary Guarantors enter into this
Subsidiary Guaranty Agreement; and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Subsidiary Guarantors pursuant to certain Secured Cash
Management Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Agreement and (b) the Secured Parties to from
time to time make and maintain extensions of credit under the Credit Agreement
and under the Secured Cash Management Agreements and Secured Hedge Agreements,
the parties hereto agree that the Existing Subsidiary Guaranty Agreements are
hereby amended, restated and consolidated in this Subsidiary Guaranty Agreement,
with the effect that the Existing Subsidiary Guaranty Agreements as so amended,
restated and consolidated are hereby continued into this Subsidiary Guaranty
Agreement, and this Subsidiary Guaranty Agreement shall constitute neither a
release nor novation of any guarantee arising under any of the Existing
Subsidiary Guaranty Agreements nor a refinancing of any indebtedness or
obligations arising thereunder or under the Existing Agreement or related
documents, but rather the guarantee in effect under the Existing Subsidiary
Guaranty Agreements shall continue in effect on the terms hereof, as follows:

1. Guaranty. Each Subsidiary Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below). For all
purposes of this Subsidiary Guaranty Agreement, “Guaranteed Liabilities” means:
(a) each Borrower’s prompt payment in full, when due or declared due and at all
such times, of all Obligations and all other amounts pursuant to the terms of
the Credit Agreement, the Notes, and all other Loan Documents heretofore, now or
at any time or times hereafter owing, arising, due or payable from any Borrower
to any one or more of the Secured Parties, including principal, interest,
premiums and fees (including all fees and expenses of counsel required to be
paid under the Credit Agreement, the Notes or another Loan Document
(collectively, “Attorneys’ Costs”)); (b) each Borrower’s prompt, full and
faithful

 

2



--------------------------------------------------------------------------------

performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by such Borrower
under the Credit Agreement, the Notes and all other Loan Documents; and (c) the
prompt payment in full by each Loan Party, when due or declared due and at all
such times, of obligations and liabilities now or hereafter arising under the
Secured Cash Management Agreements and Secured Hedge Agreements. The Subsidiary
Guarantors’ obligations to the Secured Parties under this Subsidiary Guaranty
Agreement are hereinafter collectively referred to as the “Subsidiary
Guarantors’ Obligations” and, with respect to each Subsidiary Guarantor
individually, the “Subsidiary Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Subsidiary Guarantor individually with respect
to its Subsidiary Guarantor’s Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.

Each Subsidiary Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Subsidiary Guaranteed Liabilities.

The Subsidiary Guarantors’ Obligations are secured by various Collateral
Documents referred to in the Credit Agreement, including without limitation the
Security Agreement, the Pledge Agreement and the Mortgages.

For purposes of this Subsidiary Guaranty Agreement, “Facility Termination Date”
means the date as of which all of the following shall have occurred: (a) the
Aggregate Commitments have terminated, (b) all Obligations have been paid in
full (other than (x) contingent indemnification obligations and (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank have been made), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Subsidiary Guarantors
will, upon demand thereof by the Administrative Agent, (i) fully pay to the
Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Subsidiary Guarantor’s Obligations set forth in Section 1
hereof, an amount equal to all the Guaranteed Liabilities then due and owing or
declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 8.01(f) of the Credit Agreement (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 2, the

 

3



--------------------------------------------------------------------------------

Subsidiary Guarantors acknowledge and agree that “Guaranteed Liabilities” shall
be deemed to include any amount (whether principal, interest, premium or fees)
which would have been accelerated in accordance with Section 8.02 of the Credit
Agreement but for the fact that such acceleration could be unenforceable or not
allowable under any Debtor Relief Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Subsidiary Guarantors’ Obligations under this Subsidiary
Guaranty Agreement shall be joint and several, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby expressly waives, to the
extent permitted by law, any defense to its obligations under this Subsidiary
Guaranty Agreement and all Collateral Documents to which it is a party by reason
of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Subsidiary Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Subsidiary Guarantor’s Obligations of any other Subsidiary Guarantor, or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Subsidiary Guarantor’s Obligations of any Subsidiary
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower, any Subsidiary Guarantor, any other Loan
Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Subsidiary Guarantor, any other Loan Party or
any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Loan Party or any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

4



--------------------------------------------------------------------------------

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Subsidiary Guarantor’s
Obligations of any other Subsidiary Guarantor and obligations arising under any
other guaranty or any other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Subsidiary Guarantor’s Obligations of any
other Subsidiary Guarantor, or any of the obligations or liabilities of any
party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Subsidiary Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the Guaranteed Liabilities or Subsidiary Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Subsidiary
Guaranty Agreement and the Subsidiary Guarantors’ Obligations hereunder and
under each Subsidiary Guaranty Joinder Agreement shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

4. Currency and Funds of Payment. All Subsidiary Guarantors’ Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Company
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Company or any other Loan Party of any
or all of the Guaranteed Liabilities. If, for the proposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Subsidiary Guarantor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Subsidiary Guaranty Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudicated to be so due in the Judgment Currency, the Administrative Agent
or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so

 

5



--------------------------------------------------------------------------------

purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Subsidiary Guarantor in the Agreement Currency, such Subsidiary
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Subsidiary Guarantor (or to
any other Person who may be entitled thereto under applicable law).

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Subsidiary Guarantors’ Obligations shall immediately be and become due and
payable.

6. Subordination. Until this Subsidiary Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Subsidiary Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Subsidiary Guarantor (a) of any
Borrower, to the payment in full of the Guaranteed Liabilities, (b) of every
other Subsidiary Guarantor (an “obligated Subsidiary Guarantor”), to the payment
in full of the Subsidiary Guarantors’ Obligations of such obligated Subsidiary
Guarantor, and (c) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Secured Party and arising under the Loan Documents or any Secured Cash
Management Agreement or Secured Hedge Agreement. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Subsidiary Guarantors’ Obligations, or such other obligations, as applicable,
and, after such request and pending such payment, shall be held by such
Subsidiary Guarantor as agent and bailee of the Secured Parties separate and
apart from all other funds, property and accounts of such Subsidiary Guarantor.

7. Suits. Each Subsidiary Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Subsidiary Guarantor, the Subsidiary Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Subsidiary Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Subsidiary
Guarantors, whether or not suit has been commenced against any Borrower, any
other Subsidiary Guarantor, or any other Person and whether or not the Secured
Parties have taken or failed to take any other action to collect all or any
portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

 

6



--------------------------------------------------------------------------------

8. Set-Off and Waiver. Each Subsidiary Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Subsidiary Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Subsidiary Guarantor may now or
at any time hereafter have against any Borrower or any other Loan Party or any
or all of the Secured Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Subsidiary Guarantor.
Each Subsidiary Guarantor agrees that each Secured Party shall have a lien for
all the Subsidiary Guarantor’s Obligations upon all deposits or deposit
accounts, of any kind, or any interest in any deposits or deposit accounts, now
or hereafter pledged, mortgaged, transferred or assigned to such Secured Party
or otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping) for the account or benefit of such
Subsidiary Guarantor, including any balance of any deposit account or of any
credit of such Subsidiary Guarantor with the Secured Party, whether now existing
or hereafter established, and hereby authorizes each Secured Party from and
after the occurrence of an Event of Default at any time or times with or without
prior notice to apply such balances or any part thereof to such of the
Subsidiary Guarantor’s Obligations to the Secured Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 8, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) Each Subsidiary Guarantor hereby waives to the extent permitted by law
notice of the following events or occurrences: (i) acceptance of this Subsidiary
Guaranty Agreement; (ii) the Lenders’ heretofore, now or from time to time
hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of any Borrower or
any other Loan Party, or otherwise entering into arrangements with any Loan
Party giving rise to Guaranteed Liabilities, whether pursuant to the Credit
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 3 hereof. Each Subsidiary Guarantor agrees that each Secured Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Subsidiary Guarantor from its Subsidiary
Guarantor’s Obligations, and each Subsidiary Guarantor hereby consents to each
and all of the foregoing events or occurrences.

(b) Each Subsidiary Guarantor hereby agrees that payment or performance by such
Subsidiary Guarantor of its Subsidiary Guarantor’s Obligations under this
Subsidiary Guaranty Agreement may be enforced by the Administrative Agent on
behalf of the Secured Parties upon demand by the Administrative Agent to such
Subsidiary Guarantor without the Administrative Agent being required, such
Subsidiary Guarantor expressly waiving to the extent permitted by law any right
it may have to require the

 

7



--------------------------------------------------------------------------------

Administrative Agent, to (i) prosecute collection or seek to enforce or resort
to any remedies against any Borrower or any other Subsidiary Guarantor or any
other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or resort
to any remedies with respect to any security interests, Liens or encumbrances
granted to the Administrative Agent or any Lender or other party to a Related
Agreement by any Borrower, any other Subsidiary Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH SUBSIDIARY GUARANTOR
THAT DEMAND UNDER THIS SUBSIDIARY GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Subsidiary Guarantor further agrees that with respect to this
Subsidiary Guaranty Agreement, such Subsidiary Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until 93 days immediately following
the Facility Termination Date or such other period as may be agreed to in
writing by the Administrative Agent shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Subsidiary Guarantor on account of
such rights at any time prior to termination of this Subsidiary Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Subsidiary Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or otherwise as the Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Subsidiary Guarantors’
Obligations, the termination or expiration of this Subsidiary Guaranty Agreement
in any manner, including but not limited to termination in accordance with
Section 22 hereof, and occurrence of the Facility Termination Date.

10. Effectiveness; Enforceability. This Subsidiary Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Subsidiary Guarantor under this Subsidiary Guaranty Agreement may be asserted by
the Administrative Agent on behalf of the Secured Parties by written notice
directed to such Subsidiary Guarantor in accordance with Section 24 hereof.

11. Representations and Warranties. Each Subsidiary Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that (a) it is duly authorized to execute and deliver this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable), and to perform its obligations

 

8



--------------------------------------------------------------------------------

under this Subsidiary Guaranty Agreement; (b) this Subsidiary Guaranty Agreement
(or the Subsidiary Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Subsidiary
Guarantor by its duly authorized representatives; (c) this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement to which such
Subsidiary Guarantor is a party) is legal, valid, binding and enforceable
against such Subsidiary Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and (d) such Subsidiary
Guarantor’s execution, delivery and performance of this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement to which such
Subsidiary Guarantor is a party) do not violate or constitute a breach of
(i) any of its Organization Documents, (ii) any agreement or instrument to which
such Subsidiary Guarantor is a party, or (iii) any Law to which it or its
properties or operations is subject, except in each case referred to in clause
(d)(ii) or (d)(iii) to the extent that could not reasonably be expected to have
a Material Adverse Effect.

12. Expenses and Indemnity. Each Subsidiary Guarantor agrees to be jointly and
severally liable for the payment of all reasonable and documented fees and
expenses, including Attorneys’ Costs (but limited to the fees, charges and
disbursements of one counsel and one local counsel and one applicable regulatory
counsel in each relevant jurisdiction for the Administrative Agent and one
counsel and one local counsel and one applicable regulatory counsel in each
relevant jurisdiction for the other Secured Parties (and, in the case of a
conflict of interest, one additional counsel to all such affected Secured
Parties similarly situated, taken as a whole)), incurred by any Secured Party in
connection with the enforcement of this Subsidiary Guaranty Agreement, whether
or not suit be brought. Without limitation of any other obligations of any
Subsidiary Guarantor or remedies of the Administrative Agent or any Secured
Party under this Subsidiary Guaranty Agreement, each Subsidiary Guarantor shall,
to the fullest extent permitted by Law, indemnify, defend and save and hold
harmless the Administrative Agent and each Secured Party from and against, and
shall pay on demand, any and all damages, losses, liabilities and expenses
(including Attorneys’ Costs) that may be suffered or incurred by the
Administrative Agent or such Secured Party in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Borrower or any applicable Loan Party enforceable against any
Borrower or such applicable Loan Party in accordance with their terms; provided
that such indemnity shall not, as to any indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an indemnitee for breach in bad faith of such indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an indemnitee
against any other indemnitee (other than any proceeding against any indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local

 

9



--------------------------------------------------------------------------------

counsel and one applicable regulatory counsel in each relevant jurisdiction for
the Administrative Agent and one counsel and one local counsel and one
applicable regulatory counsel in each relevant jurisdiction for the other
indemnitees (and, in the case of a conflict of interest, one additional counsel
to all such affected indemnitees similarly situated, taken as a whole). The
obligations of each Subsidiary Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Subsidiary
Guaranty Agreement.

13. Reinstatement. Each Subsidiary Guarantor agrees that this Subsidiary
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, at any time payment received by any Secured Party in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, each Subsidiary Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as such Subsidiary Guarantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Subsidiary Guaranty Agreement and taking any
action and executing any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
coupled with an interest and is irrevocable; provided that the Administrative
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default.

15. Reliance. Each Subsidiary Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that: (a) such
Subsidiary Guarantor has adequate means to obtain on a continuing basis (i) from
any Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information (including books and records), in each case as it deems material in
deciding to provide this Subsidiary Guaranty Agreement and any Subsidiary
Guaranty Joinder Agreement (“Other Information”); (b) such Subsidiary Guarantor
is not relying on any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, to provide any such information, now or
in the future; (c) such Subsidiary Guarantor has been furnished with and
reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Subsidiary Guaranty Agreement (and
any Subsidiary Guaranty Joinder Agreement); (d) such Subsidiary Guarantor has
relied solely on the Subsidiary Guarantor’s own independent investigation,
appraisal and analysis of the Borrowers and the other Loan Parties, such
Persons’ financial condition and affairs, the Other Information, and such other
matters as it deems material in deciding to provide this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement) and is fully aware of
the same; and (e) such Subsidiary Guarantor has not depended or relied on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to such Subsidiary Guarantor’s decision to provide this Subsidiary
Guaranty Agreement (and any Subsidiary Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any

 

10



--------------------------------------------------------------------------------

promise therefor with respect to such decision. Each Subsidiary Guarantor agrees
that no Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Subsidiary Guarantor any information concerning any
Borrower or any other Loan Party or such Persons’ financial condition and
affairs, or any Other Information, other than as expressly provided herein, and
that, if such Subsidiary Guarantor receives any such information from any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Subsidiary Guarantor will independently
verify the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Subsidiary
Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.

17. Entire Agreement. This Subsidiary Guaranty Agreement and each Subsidiary
Guaranty Joinder Agreement, together with the Credit Agreement and other Loan
Documents, constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Subsidiary Guaranty Agreement nor any Subsidiary
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Subsidiary Guaranty Agreement, each
Subsidiary Guaranty Joinder Agreement and the terms, covenants and conditions
hereof and thereof, shall be binding upon and inure to the benefit of the
parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that no Subsidiary
Guarantor shall be permitted to assign any of its rights, powers, duties or
obligations under this Subsidiary Guaranty Agreement, any Subsidiary Guaranty
Joinder Agreement or any other interest herein or therein except as expressly
permitted herein or in the Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.

 

11



--------------------------------------------------------------------------------

19. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Subsidiary Guaranty Agreement shall have any right to notice of any action
or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of any Subsidiary Guarantors’ Obligations or
security therefor) other than in its capacity as a Lender or the L/C Issuer and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Subsidiary Guaranty Agreement to the
contrary, the Administrative Agent shall only be required to verify the payment
of, or that other satisfactory arrangement have been made with respect to, the
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements to the extent the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as it
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Subsidiary Guaranty Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

20. Severability. If any provision of this Subsidiary Guaranty Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

21. Counterparts. This Subsidiary Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Agreement to produce or account for more than one such
counterpart executed by the Subsidiary Guarantors against whom enforcement is
sought. Without limiting the foregoing provisions of this Section 21, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Subsidiary Guaranty Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Subsidiary Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement,
and all of the Subsidiary Guarantors’ Obligations hereunder (excluding those
Subsidiary Guarantors’ obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.

 

12



--------------------------------------------------------------------------------

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Subsidiary Guarantor’s guaranty of
the Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid
when due under this Subsidiary Guaranty Agreement shall, upon the request of the
Required Lenders, bear interest at the Default Rate.

24. Notices. Any notice required or permitted hereunder or under any Subsidiary
Guaranty Joinder Agreement shall be given, (a) with respect to each Subsidiary
Guarantor, at the address of the Company indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Party, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

25. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Subsidiary Guaranty Joinder Agreement substantially in
the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Subsidiary Guarantor, and all references herein and in the other Loan Documents
to the Subsidiary Guarantors or to the parties to this Subsidiary Guaranty
Agreement shall be deemed to include such Person as a Subsidiary Guarantor
hereunder.

26. Governing Law; Jurisdiction; Etc.

(a) THIS SUBSIDIARY GUARANTY AGREEMENT AND EACH SUBSIDIARY GUARANTY JOINDER
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES WHICH WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND

 

13



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY
GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR
ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT AGAINST ANY SUBSIDIARY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY
JOINDER AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS SUBSIDIARY GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

 

14



--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Consolidated, Amended and Restated Subsidiary Guaranty Agreement as of the day
and year first written above.

 

GUARANTORS: MASTEC INC. By:   /s/ C. Robert Campbell Name:   C. Robert Campbell
Title:   Executive Vice President, Chief Financial Officer and Principal
Accounting Officer

 

NSORO MASTEC, LLC By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:
  Vice President

 

GLOBETEC CONSTRUCTION, LLC By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Vice President, Chief Financial Officer

 

WANZEK CONSTRUCTION, INC. By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Vice President

 

NSORO MASTEC, LLC By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:
  Vice President

 

OPTIMA NETWORK SERVICES, INC. By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EC SOURCE SERVICES, LLC By:   /s/ Robert E. Apple Name:   Robert E. Apple Title:
  Executive Vice President

 

EC SOURCE AVIATION, LLC By:   /s/ Robert E. Apple Name:   Robert E. Apple Title:
  Executive Vice President. EC Source Services, LLC, the sole member of EC
Source Aviation, LLC

 

POWER PARTNERS MASTEC, INC. By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Chief Financial Officer

 

NSORO MASTEC, LLC By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:
  Vice President

 

MASTEC RESIDENTIAL SERVICES, LLC By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

 

CAM COMMUNUCATIONS, INC., A GMSI COMPANY By:   /s/ C. Robert Campbell Name:   C.
Robert Campbell Title:   Vice President and Treasurer

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

PUMPCO, INC. By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:  
Vice President

 

MASTEC WIRELESS SERVICES, LLC By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

 

POWER PARTNERS MASTEC, LLC By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

 

PRECISION ACQUISITION, LLC By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer and
Principal Accounting Officer, MasTec, Inc., the sole member of Precision
Acquisition, LLC

 

THREE PHASE CONSTRUCTION INC. By:   /s/ Stanley Tedder Name:   Stanley Steddar
Title:   President

 

THREE PHASE ACQUISITION, CORP By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:   Executive Vice President, Chief Financial Officer

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MASTEC RENEWABLES CONSTRUCTION COMPANY, INC. By:   /s/ Robert E. Apple Name:  
Robert E. Apple Title:   President

 

PRECISION PIPELINE, LLC By:   /s/ Michael Daniel Murphy Name:   Michael Daniel
Murphy Title:   President

 

PRECISION TRANSPORT COMPANY, LLC By:   /s/ Michael Daniel Murphy Name:   Michael
Daniel Murphy Title:   President

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:   /s/ Anne M. Zeschke Name:   Anne M. Zeschke Title:   Vice President

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page